Matter of Dagan B. (Calla B.) (2019 NY Slip Op 03497)





Matter of Dagan B. (Calla B.)


2019 NY Slip Op 03497


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, AND WINSLOW, JJ.


320 CAF 17-01536

[*1]IN THE MATTER OF DAGAN B. ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES CHILD PROTECTIVE UNIT, PETITIONER-RESPONDENT; CALLA B., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


DAVISON LAW OFFICE, PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR RESPONDENT-APPELLANT.
HOLLY A. ADAMS, COUNTY ATTORNEY, CANANDAIGUA, FOR PETITIONER-RESPONDENT.
TIFFANY M. SORGEN, CANANDAIGUA, ATTORNEY FOR THE CHILD. 

	Appeal from an amended order of the Family Court, Ontario County (Frederick G. Reed, A.J.), entered August 11, 2017 in a proceeding pursuant to Family Court Act article 10. The amended order, among other things, placed the subject child in the care and custody of petitioner until the next permanency hearing. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court